United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            ___________

            No. 99-2794
            ___________

United States of America,             *
                                      *
                  Appellee,           *
                                      *
      v.                              *
                                      *
Melissa Johanna Loyd,                 *
                                      *
                  Appellant.          *


            __________

            No. 99-2808
            __________                    Appeals from the United States
                                          District Court for the District of
United States of America,             *   Minnesota.
                                      *
                  Appellee,           *         [UNPUBLISHED]
                                      *
      v.                              *
                                      *
Katherine Tatrice Shanklin, also      *
known as Katherine Tatrice Loyd,      *
                                      *
                  Appellant.          *
            __________

            No. 99-2811
            __________


United States of America,                 *
                                          *
                   Appellee,              *
                                          *
      v.                                  *
                                          *
Gregory Hopkins,                          *
                                          *
                   Appellant.             *

            __________

            No. 99-2813
            __________

United States of America,                *
                                         *
                   Appellee,             *
                                         *
      v.                                 *
                                         *
Betty Lee Loyd, also known as            *
Betty Hopkins,                           *
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: June 13, 2000

                                   Filed: June 29, 2000
                                    ___________

                                         -2-
Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       After being charged with operating a check forgery ring, Melissa Johanna Loyd
pleaded guilty to one count of conspiring to commit bank fraud and Gregory Hopkins,
Betty Lee Loyd, and Katherine Tatrice Shanklin each pleaded guilty to one count of
conspiring to launder money. The appellants now challenge their sentences, and we
affirm.

       We reject Melissa Loyd's contention that the district court committed error in
including 150 hours of home detention as part of her supervised release because, in her
plea agreement, Loyd knowingly and voluntarily waived the right to appeal this
condition of her sentence. See United States v. Brown, 148 F.3d 1003, 1012 (8th Cir.
1998), cert. denied, 525 U.S. 1169 (1999). We also reject Hopkins's groundless
challenge to his fifty-seven month sentence because Hopkins agreed in his plea
agreement that the applicable guideline range was fifty-seven to seventy-one months
and "[a] defendant who explicitly and voluntarily exposes himself to a specific sentence
may not challenge that punishment on appeal." United States v. Nguyen, 46 F.3d 781,
783 (8th Cir. 1995). For the same reason, we reject Betty Lee Loyd's claim that the
district court should have applied the bank fraud guideline in sentencing her – Loyd
acknowledged in her plea agreement that the money laundering guideline would apply
at sentencing. See id.

       Contrary to Shanklin's view, the district court did not commit clear error in
finding Shanklin recruited and used minors in furtherance of the conspiracy. Shanklin
also argues that the only evidence of her use of minors involved an incident in July
1994 and that application of the use of minors sentencing enhancement, which became
effective in November 1995, thus violated the Ex Post Facto Clause. We disagree.
Shanklin pleaded guilty to a money laundering conspiracy that ended in January 1997

                                          -3-
and we have held that "applying the Sentencing Guidelines to a conspiracy that
straddles the Sentencing Guidelines' effective date is not violative of the ex post facto
clause. . . . [Instead,] it is the completion date of the [conspiracy] offense that controls
the version of the Sentencing Guidelines to be applied." United States v. Cooper, 35
F.3d 1248, 1251 (8th Cir. 1994).

       We thus affirm the appellants' sentences. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -4-